UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                             NO . 03-1996

                                   BOBBY R. JONES, APPELLANT ,

                                                  V.


                                    R. JAMES NICHOLSON ,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before KASOLD, HAGEL, and MOORMAN, Judges.

                                             ORDER

        On November 10, 2003, the Court received an untimely filed Notice of Appeal from the
appellant. On May 20, 2004, the appellant, through counsel, filed a motion for reconsideration or,
in the alternative, for a panel decision regarding a May 14, 2004, nondispositive single-judge order
that directed the appellant to submit to the Court evidence, consistent with the "generalized
standards" outlined in Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), that during the 120-day
judicial-appeal period he had a mental illness of sufficient severity to warrant equitable tolling based
on mental incapacity. On November 19, 2004, the Court denied the motion for reconsideration and
ordered the appellant to submit any evidence of entitlement to equitable tolling on the grounds of
mental incapacity. The appellant appealed the Court's order to the United States Court of Appeals
for the Federal Circuit (Federal Circuit). On December 14, 2005, the Federal Circuit dismissed the
appellant's appeal for lack of jurisdiction. See Jones v. Nicholson, 431 F.3d 1353 (Fed. Cir. 2005).

        On March 10, 2006, the Court ordered the appellant, within 30 days after the date of that
order, to file his response to the Court's November 2004 order. On April 13, 2006, the Court denied
the appellant's motion to stay proceedings pending the outcome of Barrett v. Principi, No. 02-2382,
2004 WL 1660393 (Vet. App. July 16, 2004), appeal docketed, No. 05-7113 (Fed. Cir. Feb. 28,
2005). On April 28, 2006, the Court received a letter from the appellant, dated April 26, 2006,
stating that he had nothing further to offer.

       Upon consideration of the foregoing, it is
       ORDERED that this appeal is DISMISSED for lack of jurisdiction.

DATED: June 9, 2006                              PER CURIAM.

Copies to:

Mark R. Lippman, Esq.

VA General Counsel (027)




                                             2